Citation Nr: 1223441	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-46 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right hip strain, claimed as a right hip condition.

2.  Entitlement to an initial compensable disability rating for left shoulder impingement.

3.  Entitlement to an initial compensable disability rating for chronic right ankle sprain, claimed as a right ankle condition.

4.  Entitlement to an initial compensable disability rating for left ankle degenerative joint disease (DJD).   

5.  Entitlement to an initial compensable disability rating for degenerative arthritis of lumbar spine, claimed as lumbar degenerative disc disease.

6.  Entitlement to an initial disability rating in excess of 10 percent for a degenerative arthritis of the left hip joint, claimed as a right hip condition


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left ankle condition, and granted service connection for a right hip strain, left shoulder impingement, chronic right ankle sprain, and degenerative arthritis of the lumbar spine, and assigned noncompensable disability ratings.  Additionally, the RO granted service connection for degenerative arthritis of the left hip, and assigned a 10 percent disability rating.  Subsequently, in a November 2009 rating decision, the RO granted service connection for left ankle DJD and assigned a noncompensable disability rating, and increased the Veteran's disability rating for a right hip strain to 10 percent.  

This matter comes before the Board as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in November 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

With respect to the issue of entitlement to an initial compensable disability rating for left ankle DJD, the Veteran did not submit a substantive appeal or provide any indication that he wanted to appeal the November 2009 rating decision denying this issue after the November 2009 statement of the case was sent to him.  However, the claim was included in the November 2011 Video Conference Hearing such that the Veteran had been led to believe that the issue of entitlement to an initial compensable disability rating for left ankle DJD was still on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the Board will adjudicate the issue of entitlement to an initial compensable disability rating for left ankle DJD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claims.

At the November 2011 Video Conference Hearing, the Veteran extensively reported his current symptoms for his left and right ankle, lumbar spine, left shoulder, and right hip conditions.  Additionally, the Veteran reported in detail the private doctors who were treating him for his claimed conditions, and the treatment he received.  Furthermore, the Veteran reported undergoing surgery to both his left shoulder and lumbar spine.  Moreover, the Veteran reported that all of his claimed conditions had deteriorated since his last examination in June 2008, which was a pre-discharge examination.  In addition, the Veteran reported that he did not believe that this examination was adequate because it was fast and brief.  

In this particular case, the June 2008 pre-discharge examination is too remote in time to address the current severity of the Veteran's service-connected left and right ankle, lumbar spine, left shoulder, and right hip conditions.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent, and severity of his left and right ankle, lumbar spine, left shoulder, and right hip conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the Board finds that a remand is necessary to obtain any outstanding private treatment records with respect to the Veteran's claims.  At the November 2011 hearing, the Veteran reported receiving private treatment for his multiple claimed conditions.  Additionally, the Veteran reported submitting medical release forms for his private treating physicians.  However, it does not appear that these private treatment records have been associated with the Veteran's claims file.  Because it appears that there may be outstanding private treatment that may contain information pertinent to his claims, those records are relevant and should be obtained.   See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the October 2008 Notice of Disagreement, the Veteran stated that he had radiofrequency ablation bilateral dorsal median nerve blocks in 2007, for his lumbar condition, which also affected his right and left hips.  This statement showed the Veteran's disagreement with the October 2008 rating decision, which granted a 10 percent disability rating for degenerative arthritis of the left hip.  However, no subsequent action was taken.  A review of the record reflects that the Veteran filed a timely notice of disagreement with respect to the RO's October 2008 rating decision, which granted a 10 percent disability rating for degenerative arthritis of the left hip.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, to include the Naval Medical Clinic in Panama City, Dr. Williams, Dr. Desilva and Dr. Zwingelberg, who have treated him for his claimed left and right ankle, lumbar spine, left shoulder, and right hip conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) The AMC should issue the appellant a SOC pertaining to the issue of an initial disability rating in excess of 10 percent for degenerative arthritis of the left hip.

3) After the foregoing, the Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's degenerative arthritis of the lumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted, to include x-rays. 

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar and/or lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should discuss the Veteran's neurological pathology related to his service-connected lumbar spine disability.  Specifically, the examiner should state whether there is any complete or incomplete paralysis, and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe.   

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar and lumbar spine are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Additionally, schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected right ankle sprain and left ankle DJD. The claims file must be made available to and reviewed by the examiner. All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left and right ankle disabilities.

Specifically, the VA orthopedic examiner should address the following: 

A. Whether the Veteran's ankle disabilities are marked by ankylosis.

B. The examiner should conduct range of motion testing of both ankles.  The examiner should note if the Veteran has marked or moderate ankle limitation of motion.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left and/or right ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

C. The examiner should state whether the Veteran has ankylosis of subastragalar or tarsal joint in poor weight-bearing position or in good weight-bearing position.

D. The examiner should state whether the Veteran has malunion of os calcis or astragalus that is manifested by a marked or moderate deformity.

E. The examiner should state whether the Veteran ankles are manifested by astragalectomy.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Furthermore, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected right hip strain.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should address the following:

A. The examiner should conduct range of motion testing of the right hip.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left and/or right ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

B. The examiner should specify the presence of any right hip ankylosis and, if present, characterize it as favorable or unfavorable.  

C. Additionally, the examiner should state whether the Veteran has a flail joint of the right hip.  

D. The examiner should also state whether there is impairment of the femur that is manifested by: fracture of shaft or anatomical neck with nonunion, with loose motion or with nonunion, without loose motion, weight bearing preserved with aid of brace; fracture of surgical neck, with false joint; or malunion with marked knee or hip disability, with moderate knee or hip disability, or with slight knee or hip disability. 
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6) The Veteran should be scheduled for a VA orthopedic examination to determine the current manifestations of his left shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted.

Specifically, the VA orthopedic examiner should address the following: 

A. Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected left shoulder disorder. 

B. If manifested by scapulohumeral articulation, ankylosis (such that the scapula and humerus move as one piece) state whether the ankylosis is favorable, unfavorable, or intermediate (between favorable and unfavorable).

C. If manifested by other impairment of the humerus, state whether the disability is manifested by any of the following: malunion of the scalpulohumeral joint with marked deformity; recurrent dislocation of the scalpulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the scalpulohumeral joint; false flail joint; or flail shoulder. 

D. If manifested by impairment of the clavicle or scapula, state whether the disability is manifested by any of the following: dislocation, nonunion with loose movement or without loose movement, or malunion.

E. Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's left shoulder.  All ranges of motion should be expressed in degrees.  

The examiner should also be asked to determine whether the left shoulder exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

F. Note whether the Veteran's left shoulder disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC readjudicate the Veteran's claims.  If a claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


